Citation Nr: 0506907	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial rating for post-
traumatic headaches, dizziness and insomnia, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO granted entitlement to service 
connection for post-traumatic stress disorder and post 
traumatic headaches, dizziness and insomnia, and assigned 10 
percent disability ratings for both disorders.  The veteran 
perfected an appeal of the assigned ratings.  


FINDINGS OF FACT

1. All reasonable development and notification necessary for 
the equitable disposition of the veteran's claims has been 
completed.

2.  The veteran complains of post-traumatic headaches, 
insomnia and dizziness; dementia has not been diagnosed.

3.  The veteran's PTSD is manifested by complaints of 
nightmares, flashbacks, and hypervigilance.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2004);  38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.125 through 4.130, Diagnostic Code 9411 
(2004).  

2.   The criteria for a rating greater than 10 percent for 
post traumatic headaches, dizziness and insomnia are not met.  
38 U.S.C.A. § 1155 (West 2004);  38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8045 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which is codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

The issue of the evaluation assigned to the veteran's 
service-connected PTSD and post-traumatic headaches, 
dizziness and insomnia was first raised in his notice of 
disagreement.  VA's General Counsel has held that when VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. §  7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.  
VAOPGCPREC 8-03.  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2003).

In the instant appeal, the RO notified the veteran of the 
evidence required to substantiate his claims for service 
connection in June 2002, prior to the decision on appeal.  In 
addition, in November 2003 the RO also informed him of the 
evidence required to substantiate a claim for increase.  
These letters also informed him of the information and 
evidence that he was required to submit, the evidence that 
the RO would obtain on his behalf, and the need to advise VA 
of or submit any additional evidence relevant to the claim.  
 
In addition, he and his representative were provided with a 
copy of the appealed rating decision and a statement of the 
case.  In those documents the RO informed them of the 
specific rating criteria pertaining to the evaluation of his 
disabilities, as well as the reasons for determining that the 
criteria for a higher rating were not met.  In these 
documents the RO also informed them of the cumulative 
evidence previously provided to VA or obtained by VA on the 
veteran's behalf.  The Board finds that all of these 
documents informed the veteran of the evidence needed to 
establish entitlement to a higher rating.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the RO 
provided proper VCAA notice, and the duty to notify has been 
satisfied. 
 
Additionally, the RO has obtained the veteran's Surgeon 
General's Office records and provided him with a VA medical 
examination in July 2002.  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument, and have done so.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's appeal and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his appeal of the assigned rating.  See 
38 U.S.C.A. § 5103A (West 2002); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).


Factual Background

The only current medical reports in this case are VA medical 
examinations reports from July 2002.  During the PTSD 
examination the veteran reported that he had taken 
antidepressants in the past.  He denied psychiatric 
hospitalizations, suicidal behavior, and hallucinations.  He 
reported having a poor memory and sleep problems.  He stated 
that he was nervous, and experienced nightmares and 
flashbacks.  He also reported being hypervigilant and 
startling easily.  The veteran indicated he is retired from 
his job as a draftsman on the Space Shuttle Program, but had 
worked well with his co-workers.  He has been married for 42 
years, has two daughters, one of which passed away.  He 
stated that his relationship with his family was very good 
and that he had close friends.  The veteran also stated he 
spent his time listening to music, teaching guitar lessons, 
and with his friends and family.  

Mental status examination revealed that the veteran was 
dressed casually and he was cooperative.  His mood was 
neutral.  His affect was appropriate and his speech was 
normal.  He had no perceptional problems and his though 
processes and thought content were normal.  He had no 
suicidal or homicidal ideations.  He was oriented to person, 
place, and time.  His memory was three out of three, and he 
was able to perform serial sevens.  His insight and judgment 
were fair.  The diagnosis was PTSD.  His Global Assessment of 
Functioning (GAF) score was 55.  The examiner commented that 
the veteran's symptoms were moderate. 

A VA examination for neurological disorders was also 
performed in July 2002.  During the examination the veteran 
reported that he suffered from dizziness, headaches, and 
insomnia since service.  He reported that the dizziness comes 
and goes and occurs at times during head and neck movement.  
Getting up quickly makes him dizzy.  He indicated that 
headaches are almost constant in the bifrontal area.  They 
are sometimes throbbing in nature and could last for hours.  
He indicated he did not suffer from nausea, vomiting or 
blurred vision.  He takes Tylenol or Aleve for the headaches.  
The veteran also reported intermittent insomnia.

Neurological examination revealed that the veteran was alert, 
oriented times three, and cooperative.  There was an old scar 
noted on the forehead area.  There was no temporal artery 
tenderness or thickening noted.  Motor strength was normal.  
Deep tendon reflexes, knee jerks, and ankle jerks were all 
symmetrical.  Decreased pinprick and light touch sensory was 
noted on the feet and the toes.  Vibratory sense was decrease 
in the toes.  There was positive tilt test and Beckett-hall 
test was noted positive for dizziness.  The examiner 
diagnosed posttraumatic headache and dizziness, and insomnia 
mostly related to PTSD.  

In the veteran's May 2003 notice of disagreement he indicated 
that due to his nervous condition he had stop driving at 
night so he can no longer teach guitar lessons.  He indicated 
he felt nausea, dizziness, nervousness, depression and 
impotency. 


Relevant Laws and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2; resolving any reasonable doubt 
regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the 
two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in May 2002.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The veteran's residuals of a head injury with post-traumatic 
headaches, dizziness and insomnia, is evaluated as 10 
percent disabling under Diagnostic Codes 9304-8045, 
pertaining to brain diseases due to trauma and dementia due 
to head trauma, respectively.  

Pursuant to Diagnostic Code 8045, purely neurological 
disabilities (such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc.) following trauma to the brain 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  Purely subjective complaints (such 
as headache, dizziness, insomnia, etc.) recognized as 
symptomatic of brain trauma will be evaluated as 10 percent 
disabling and no more under diagnostic code 9304.  This 
10 percent evaluation will not be combined with any other 
evaluation for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Code 8045.

Both Diagnostic Code 9304 and 9411 are rated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders, pursuant to 38 C.F.R. § 4.130.  

Under this formula, occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication warrant a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintain effective 
work and social relationships.

A 70 percent rating is warranted where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (a).  The rating agency shall 
assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of terminology such as 
"moderate" or "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.


Analysis


The veteran is seeking an increase in the 10 percent 
disability rating assigned for PTSD under Diagnostic Code 
9411.  The veteran is also seeking an increase in the 10 
percent disability rating assigned for post-traumatic 
headaches, dizziness and insomnia rated under Diagnostic Code 
9304-8045.  

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected PTSD, as the 
evidence fails to show occupational or social impairment.

Initially, the Board notes that there is no indication that 
the veteran receives any current treatment for PTSD, nor is 
he shown to be currently on medication for the disorder, 
although apparently had taken some in the past.  The 
objective examination findings fail to reveal depressed mood, 
anxiety, suspiciousness, panic attacks or memory loss.  
Specifically, on examination, his mood was neutral, his 
affect was appropriate and his memory was intact.  

Although insomnia is considered a symptom of the veteran's 
service-connected head trauma residuals, even if considered 
to be due to his PTSD, this symptom is not, in and of itself, 
sufficient to warrant the higher rating of 30 percent.  Here, 
the objective evidence shows no occupational or social 
impairment.  The veteran has retired from his job, but worked 
well with coworkers when employed.  He teaches guitar 
lessons.  He also has a good relationship with his wife of 42 
years and his family.  Moreover, he has close friends that he 
spends time with.  

The Board acknowledges that the VA examiner described the 
veteran's symptoms as moderate and assigned a GAF score of 
55.  GAF scores are a scale reflecting the 'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness.'  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), p. 32].  A GAF 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2003).  Thus, a GAF scores of 55 does 
not automatically equate to any particular percentage in the 
Rating Schedule; rather, it is but one factor to be 
considered in conjunction with all of the other evidence.

Here, the GAF score of 55 is simply not consistent with the 
symptoms reported.  As noted above, his speech and affect 
were normal.  Moreover, he has close friends, a good 
relationship with his family, taught guitar lessons, and had 
no difficulty with coworkers when he worked.  

Upon consideration of the evidence as a whole, the Board 
finds that the veteran's symptomatology more nearly 
approximates the criteria for a 10 percent rating, and has 
done so since the inception of the claim.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Turning to the claim for an increased rating for post-
traumatic headaches, dizziness, and insomnia, the Board finds 
that the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent.  

Initially, the Board notes that the only symptoms noted on 
examination as related to his head injury are purely 
subjective: headaches, dizziness and insomnia.  

As noted above, purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more.  In this case, there is absolutely no evidence to 
support a conclusion that the veteran suffers from dementia 
due to head trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304-8045 
are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his posttraumatic stress 
headaches, dizziness and insomnia.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim, 
and it must be denied. As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

ORDER

Entitlement to an increased initial rating for PTSD is 
denied.

Entitlement to an increased initial rating for post-traumatic 
headaches, dizziness, and insomnia is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


